DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-21 are presented for examination.
	Claim 1 has been cancelled.

Terminal Disclaimer
2.	The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,992,721 B has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmar et al (hereafter, “Lohmar”), US 2014/0149557, in view of Mueller et al (hereafter, “Mueller”), US 2014/0317234 A1.


Regarding claim 2, Lohmar teaches a method comprising: 
receiving, by a first device (i.e., client 1, Fig. 1)), at least a portion of media content from a second device (i.e., server 2, Fig. 1)(i.e., download the first segment, page 5 paragraph [0059]); 
sending, by the first device to the second device, an indication of a selection of a first quality level or a second quality level at which the media content is available for the first device (i.e., the client selects a media bitrate/quality from the media bitrate/quality candidates in the manipulated manifest file and downloads the second segment with a bit rate which is slightly  larger than the selected media bit rate, page 5 paragraph [0060]);  the first quality level having a first bitrate, and the second quality level having a second bitrate that is different than the first bitrate (i.e.,  client processes the manifest…lowest/first available media data rate/quality …a medium/second available media data rate/quality, page 1 paragraph [0006]), wherein the media content is associated with a quality change defining an acceptable change by at least one transcoder between quality levels (i.e., Lohmar, in page 2 paragraph [0019], discloses  “media data rate candidates” defines possible data media data rates encoding content, i.e., the used encoder is able to encode the content at the media data rate candidates. Lohmar, in page 5 paragraph [0060], further discloses adjusting the media bitrate candidates based on the changed available bitrate between server and the client(s) and transmits the manipulated manifest file to the client…then…client selects media bitrate from  the media bitrate candidates in the manipulated manifest file and downloads the second segment with a bit rate which is slightly larger than the select media bitrate); and
 receiving, by the first device, transcoded media content from the second device, the transcoded media content being transcoded to the first quality level or the second quality level based on the selection of the first quality level or the second quality level, wherein a difference between the first bitrate associated with the first quality level and the second bitrate associated with the second quality level satisfies the quality change acceptable for transcoding (i.e., Lohmar, in page 4 paragraph [0053], discloses manifest file is a structure comprising media bitrate candidates indicating a media bitrate at which content segments of media content stream can be encoded. Lohmar, in page 5 paragraphs [0060] and [0065], further discloses the client selects a media bit rate from the media bit rate candidates in the manipulated manifest file and downloads the second segment with a bit rate which is slightly larger than the selected media bitrate).
Lohmar does not explicitly teach wherein the media content is associated with a step size threshold constraining changes in bitrates for bitrate requests to at least one transcoder, and wherein a difference between the first bitrate associated with the first quality level and the second bitrate associated with the second quality level satisfies the step size threshold.
Mueller teaches wherein the media content is associated with a step size threshold constraining changes in bitrates for bitrate requests to at least one transcoder (i.e., where transitions between different representations are performed in a step wise manner, pages 4- 5 paragraphs [0043]-[0047 and [0053), and wherein a difference between the first bitrate associated with the first quality level and the second bitrate associated with the second quality level satisfies the step size threshold (i.e., if three quality levels are available, a step-wise transition may refer to a transition from 500Kbps to 1000Kbps but not from 500 Kbps directly to 1800 Kbps, page 5 paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lohmar to associate the media content with a step size threshold constraining changes in bitrates for bitrate requests to at least one transcoder, and wherein a difference between the first bitrate associated with the first quality level and the second bitrate associated with the second quality level satisfies the step size threshold as taught by Mueller. One would be motivated to do so to properly adapt to client’s device’s need to yield the best quality.

Regarding claim 3, Lohmar teaches the method of claim 2, further comprising: receiving, by the first device, the first quality level and the second quality level (i.e., page 1 paragraph [0006]).

Regarding claim 4, Lohmar teaches the method of claim 2, further comprising: the quality levels defined by the number of entries including the first quality level and the second quality level (i.e., page 1 paragraph [0006] and page 2 paragraphs [008]- [0019]).
Lohmar does not explicitly teach receiving at least one file including a number of entries defining quality levels that satisfy step size threshold.
receiving at least one file (including a number of entries defining quality levels that satisfy step size threshold.
Mueller teaches receiving at least one file including a number of entries defining quality levels that satisfy step size threshold (i.e., page 3 paragraph [0025] and page 5 paragraphs [0052]- [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lohmar to receiving at least one file including a number of entries defining quality levels that satisfy step size threshold as taught by Mueller. One would be motivated to do so to properly adapt to client’s device’s need to yield the best quality.

Regarding claim 5, Lohmar teaches the method of claim 2, wherein the media content is transcoded to the first quality level or the second quality level based on the first quality level or the second quality level being different from a third quality level at which the media content is accessed by the first device (i.e., page 2 paragraphs [0018]- [0019]).

Regarding claim 6, Lohmar teaches the method of claim 5, wherein the first quality level, the second quality level, and the third quality level are provided for selection by the first device (i.e., page 5 paragraph [0060]).
Regarding claim 7, Lohmar teaches the method of claim 6, further comprising: receiving one or more updated files in response to the media content being transcoded to the first quality level or the second quality level, the first quality level, the second quality level, and the third quality level being provided for selection in the one or more updated files (i.e., page 5 paragraphs [0060] and [0065]- [0067]).
Regarding claim 8, Lohmar teaches the method of claim 2, further comprising: accessing, by the first device, one or more program segments of the media content (i.e., page 5 paragraphs [0059]- [0060]).
Regarding claim 9, Lohmar teaches the method of claim 2, wherein the first device is a mobile device or a computer (i.e., Fig. 7 and page 6 paragraph [0079]), and wherein the second device includes the at least one transcoder (i.e., Fig. 4 and page 4 paragraph [0053]).
Regarding claims 10-16, those claims recite a first device for performing a method claims 2-7 and 9, discussed above, same rationale of rejections is applied. 
In addition, Lohmar teaches one or more processors; and memory accessible to the one or more processors, the memory storing instructions, which upon execution by the one or more processors (i.e., page 4 paragraph [0050]).

Regarding claim 17-21, those claims recite a non-transitory computer-readable medium of a first device having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform method claims 2, 4, 5, 7, and 9, discussed above, same rationale of rejections is applied. 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441